IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0404
                                 Filed April 29, 2020


IN THE INTEREST OF M.B.,
Minor Child,

C.B., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



         A mother appeals adjudicatory and dispositional orders involving her child.

AFFIRMED IN PART AND REVERSED IN PART.




         Katie Eastvold, North Liberty, for appellant mother.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Kristin L. Denniger, Cedar Rapids, attorney and guardian ad litem for minor

child.




         Considered by Bower, C.J., and Vaitheswaran and Ahlers, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals adjudicatory and dispositional orders involving her child,

born in 2010. She contends the record lacks clear and convincing evidence to

support the grounds for adjudication cited by the district court. See In re L.G., 532

N.W.2d 478, 481 (Iowa Ct. App. 1995).

       “The underlying grounds of adjudication in child in need of assistance cases

have important legal implications beyond the adjudication.” Id. at 480. Those

grounds “may affect the course of the dispositional phase of the case, and may

even be the basis for a subsequent proceeding for termination of a parent-child

relationship.” Id.; accord In re J.S., 846 N.W.2d 36, 41 (Iowa 2014) (same).

Accordingly, we will address each of the four statutory grounds on which the district

court relied.

       Iowa Code section 232.2(6)(c)(2) (2019) defines a child in need of

assistance as a child

       [w]ho has suffered or is imminently likely to suffer harmful effects as
       a result of any of the following:
              ....
              (2) The failure of the child’s parent, guardian, custodian, or
       other member of the household in which the child resides to exercise
       a reasonable degree of care in supervising the child.

The child’s mother and father divorced in 2015.1 After the divorce, the child lived

with her mother. The father exercised visitation three times.

       The department of human services intervened after receiving a complaint

that green mold was growing on the child’s scalp, the mother’s home lacked



1 The trial transcript indicates the divorce was finalized in 2016, but the social
history report documents the year as 2015.
                                          3


running water, and the city was about to condemn the house. The department

applied to have the child removed from the mother’s custody. The district court

granted the application, and the child was placed with her father.

       The father testified that when the child was placed with him, she was

“completely behind” on her immunizations, had not been to a dentist for “[t]hree

years,” had mold in her hair, and was wearing diapers. She was “extremely

behind” in her education, with a “non-existent ability to write,” had reading skills at

the level of “a kindergartner,” and had “non-existent” math skills. He stated she

had no “learning disabilities to explain why she was behind.” He confirmed the

mother’s house lacked running water, had “four to eight inches of sewage water

just floating in the basement,” was “overrun with clutter” including “boxes and

books” on the child’s bed, and had “rotting food on the tables and in the

refrigerator.”

       The child was evaluated at a child protection center. Based on a review of

her medical chart, the evaluator suspected that she experienced “[m]edical [c]hild

[a]buse (Munchausen Syndrome by proxy)” at the hands of her mother.

       A child protective worker employed by the department attended the

evaluation and heard the child “talk about not having water to bathe or shower.”

She issued a “founded” child-abuse report based on the absence of running water;

the “placarding” of the house, meaning “the city determined that it was not a livable

location for anybody to continue to inhabit”; the mold in the child’s hair; and the

suspected medical child abuse.
                                          4


       The State established that the mother failed to exercise a reasonable

degree of care in supervising the child as required by Iowa Code section

232.2(6)(c)(2).

       Iowa Code section 232.2(6)(g) defines a child in need of assistance as a

child “[w]hose parent, guardian, or custodian fails to exercise a minimal degree of

care in supplying the child with adequate food, clothing, or shelter and refuses

other means made available to provide such essentials.”           The department

employee testified that the mother refused reunification services. Based on her

non-cooperation and the condition of the home, we conclude this ground for

adjudication was satisfied.

       Iowa Code section 232.2(6)(n) defines a child in need of assistance as a

child “[w]hose parent’s or guardian’s mental capacity or condition, imprisonment,

or drug or alcohol abuse results in the child not receiving adequate care.” Although

the mother was jailed for a short period of time, she did not serve time in prison.

That leaves the mother’s “mental capacity or condition” and “drug or alcohol abuse”

as the predicates for application of this provision.

       Although the department child protective worker expressed concerns about

the mother’s mental health, she acknowledged the mother had not undergone a

mental-health evaluation and she declined to characterize the medical child abuse

finding as “a mental health diagnosis.” We conclude the State failed to prove the

mother’s “mental capacity or condition” resulted in deprivation of care.

       The evidence of drug or alcohol abuse was as follows. Shortly before the

department intervened, the mother was charged with operating a motor vehicle

while under the influence, first offense. The mother appeared to concede she pled
                                          5


guilty to the charge. She also stated that, while she was jailed on the charge, her

disabled adult son cared for the child. Based on this evidence, we conclude the

State proved that the mother’s substance abuse resulted in the child’s receipt of

inadequate care.

       We are left with Iowa Code section 232.2(6)(b), which defines a child in

need of assistance as a child “[w]hose parent, guardian, other custodian, or other

member of the household in which the child resides has physically abused or

neglected the child, or is imminently likely to abuse or neglect the child.” “Within

chapter 232, ‘physical abuse or neglect’ and ‘abuse or neglect’ mean ‘any

nonaccidental physical injury suffered by a child as the result of the acts or

omissions of the child’s parent, guardian, or custodian or other person legally

responsible for the child.’” J.S., 846 N.W.2d at41 (citing Iowa Code § 232.2(42)).

       The child told the child protection team that the mother “spanked her

sometimes but very, very rarely.” She “denied ever getting bruises or injuries from

something her mom did.” Although the State cites the father’s statement to the

child protective worker that the mother “had a history of pulling [the child’s] hair

and dragging” her, the department did not issue a founded child-abuse report

based on that assertion. We conclude the State failed to establish that the mother

inflicted a non-accidental physical injury on the child. Accordingly, we reverse the

adjudication of the child under this provision.

       We affirm the adjudication of the child under Iowa Code sections

232.2(6)(c)(2), (g), and (n). We reverse the adjudication of the child under section

232.2(6)(b).

       AFFIRMED IN PART AND REVERSED IN PART.